Motion Granted; Continuing Abatement Order filed February 23, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-01066-CR
                               NO. 14-15-01067-CR
                               NO. 14-15-01068-CR
                                   ____________

                     DYLAN ANDREW QUICK, Appellant

                                            V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                           Harris County, Texas
             Trial Court Cause Nos. 1383658, 1383659 & 1383660

                   CONTINUING ABATEMENT ORDER

      On January 5, 2017, this court abated these appeals and remanded the cases
to the trial court to determine whether significant portions of the reporter’s record
had been lost or destroyed. On February 6, 2017, a supplemental clerk’s record was
filed containing the trial court’s findings that the missing exhibits were capable of
being replaced and that they were accurately duplicated. The missing exhibits were
filed in this court on February 10, 2017.

      On February 6, 2017, appellant filed a motion alleging the reporter’s record
contained substantive errors. Rule 34.6(e) of the Texas Rules of Appellate Procedure
provides that if a dispute arises after the reporter’s record has been filed in the
appellate court, that court may submit the dispute to the trial court for resolution. No
party has filed a response to appellant’s motion. The motion is granted.

      Accordingly, the trial court is directed to conduct a hearing to determine
whether the reporter’s record contains substantive inaccuracies. If the trial court
determines there are substantive inaccuracies in the record, the trial court must
“order the court reporter to conform the reporter’s record (including text and any
exhibits) to what occurred in the trial court, and to file certified corrections in the
appellate court.” Tex. R. App. P. 34.6(e)(2). The court is directed to reduce its
findings to writing and to have a supplemental clerk’s record containing those
findings filed with the clerk of this court, together with a reporter’s record from the
hearing, if any, within 30 days of the date of this order. The corrected reporter’s
record, if needed, is also due within 30 days of the date of this order.

      The appeals are abated, treated as closed cases, and removed from this court’s
active docket. The appeals will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. This court also will
consider an appropriate motion to reinstate the appeals filed by either party, or this
court may reinstate the appeals on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of the hearing date and time.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Brown and Jewell.